DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US Pub. No. 2010/04134 A1) Wang shows a method for training gesture detection (para. 50), the method comprising: displaying a user interface on a display of a device (screen 201, for example, Figs. 4a and 4b and para. 29); prompting a user of the device, via the user interface, to perform a first type of gesture (para. 50);  after prompting the user to perform the first type of gesture and during a first time period, collecting first sensor data (para. 50);  prompting the user, via the user interface, to perform a second type of gesture (i.e. allowing user to provide feedback, para. 50);  after prompting the user to perform the second type of gesture and during a second time period after the first time period, collecting second sensor data (para. 50);  extracting first characteristics from the first sensor data (para. 50);  assigning at least some of the first characteristics to a first cluster of signal characteristics (i.e. calibration/training routine of a specific gesture, para. 50);  extracting second characteristics from the second sensor data (para. 50);  assigning at least some of the . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 21 recites that that the device is wearable, has a set of photodiodes, emits a light toward a user form a portion of the wearable device contacting the user and that the first sensor data is based on a portion of the emitted light reflected from the user.
		The prior art of record does not show this configuration, therefore claim 21 is allowable.
		Claims 22 – 28 are allowable at least by virtue of their dependence on claim 21.    
		Claim 29 is allowable as it recites similar subject matter as claim 21.
		Claims 30 – 35 are allowable at least by virtue of their dependence on claim 29.    
		Claim 36 is allowable as it recites similar subject matter as claim 21.
		Claims 37 – 40 are allowable at least by virtue of their dependence on claim 36.    
CONCLUSION

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627